Case 3:19-cv-01033-MMH-JRK Document 33 Filed 06/23/20 Page 1 of 3 PageID 106



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   MARVENE TERRELL,

                 Plaintiff,

   v.                                                     Case No. 3:19-cv-1033-J-34MCR

   LITTLE WISE KIDS PRESCHOOL, LLC,
   KATRINA L. WISE, and KELVIN WISE,

                 Defendants.



                         ORDER AND STIPULATED FINAL JUDGMENT

          THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 32;

   Report) entered by the Honorable James R. Klindt, United States Magistrate Judge, on

   June 1, 2020. In the Report, Judge Klindt recommends that the Joint Motion to Approve

   Settlement and Dismiss Case with Prejudice (Dkt. No. 26; Motion) be granted to the extent

   that the Court enter an Order and Stipulated Final Judgment approving the parties’

   settlement agreement and that the case be dismissed with prejudice. See Report at 4.

   Neither party has filed objections to the Report, and the time for doing so has passed.

          The Court “may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

   objections to findings of facts are filed, the district court is not required to conduct a de

   novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

   1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

   conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th
Case 3:19-cv-01033-MMH-JRK Document 33 Filed 06/23/20 Page 2 of 3 PageID 107



   Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1

   (M.D. Fla. May 14, 2007).

         The Court has conducted an independent examination of the record in this case

   and a de novo review of the legal conclusions. Plaintiff filed suit against Defendants for

   overtime and minimum wage violations pursuant to the Fair Labor Standards Act, 29

   U.S.C. § 201, et seq. (FLSA). See Complaint for Damages and Jury Trial Demanded

   (Dkt. No. 1). Thereafter, the parties engaged in settlement negotiations, which resulted

   in a resolution of the issues and claims raised in this case. See Motion (Dkt. No. 26).

   Upon review of the record, including the Report, Motion, and Settlement Agreement, the

   undersigned concludes that the settlement represents a “reasonable and fair” resolution

   of Plaintiff’s claims. Accordingly, the Court will accept and adopt Judge Klindt’s Report.

         In light of the foregoing, it is hereby

         ORDERED:

         1.     The Report and Recommendation (Dkt. No. 32) is ADOPTED as the opinion

                of the Court.

         2.     The Joint Motion to Approve Settlement and Dismiss Case with Prejudice

                (Dkt. No. 26) is GRANTED to the extent that the Court enters this Order and

                Stipulated Final Judgment.

         3.     For purposes of satisfying the FLSA, the Settlement Agreement is

                APPROVED.

         4.     This case is DISMISSED WITH PREJUDICE.




                                                   -2-
Case 3:19-cv-01033-MMH-JRK Document 33 Filed 06/23/20 Page 3 of 3 PageID 108



         5.     The Clerk of the Court is directed to terminate any pending motions or

                deadlines as moot and close this file.

         DONE AND ORDERED in Jacksonville, Florida this 23rd day of June, 2020.




   ja

   Copies to:

   Counsel of Record




                                             -3-
